The object of the bill, and its prayer, is to cancel the tax deed, not the liability of the land to the tax attempted to be assessed. This deed, if all statutory steps have been followed, conveys title in itself, but if not, it as a deed may be decreed to be invalid and the holder of it remitted to his appropriate remedy under Sec. 1026 C. G. L., 795, R. G. S. See San Sebastian Development Corp. vs. Couch, decided at the present term, and the case cited in the opinion of Mr. Chief Justice BUFORD above.